Ragan, C.
This is an action in replevin brought to the district court of Douglas county by the St. Joseph Milling Company against W. K. Jacobs and others. The milling-company had a verdict and judgment, and Jacobs and others prosecute here a petition in error.
The record presents not a single legitimately debatable question of law or fact. It is argued here that the verdict is not supported by sufficient evidence, but there is not the slightest ground for this contention. It is also said that the district court erred in giving a couple of instructions, but the arguments urged against these instructions are mere criticisms of the most technical character. There is no error whatever in the record and the judgment of the district court is
Affirmed.